Citation Nr: 0830151	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-21 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an effective date earlier than November 24, 
2003, for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1952 until 
his retirement in May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision, 
which denied the appellant's request for an effective date 
earlier than November 24, 2004, for service connection for 
cause of death.  

In a rating decision dated in June 2006 an earlier effective 
date of November 24, 2003, for service connection for cause 
of death was granted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The record does not contain an unadjudicated claim for 
service connection for cause of death prior to the 
appellant's November 2004 claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 24, 
2003, for service connection for cause of death are not met.  
38 U.S.C.A. §§ 1116, 5110(g) (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.307, 3.309, 3.114, 3.400, 3.816 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1975 the appellant filed for service connection 
for cause of death.  That claim was denied in a rating 
decision dated in September 1975.  

In correspondence received by the RO on November 24, 2004, 
the appellant filed a new claim for service connection for 
cause of death.  In a rating decision dated in May 2005 
service connection for cause of death was granted in 
accordance with the Agent Orange Act of 1991.  The effective 
date of this grant was November 24, 2004; the date of the 
appellant's claim.  In September 2005 the RO denied a 
subsequent (July 2005) request for an earlier effective date 
for the grant of service connection for cause of death, and 
the appellant appealed.  In a rating decision dated in June 
2006 an earlier effective date of November 24, 2003, was 
granted.  The appellant maintains that the effective date 
should be the date of her initial September 1975 claim or, 
alternatively, the June 1994 effective date of the regulation 
establishing a presumption of service connection for lung 
cancer. 

The effective date of an evaluation and award based on 
service-connected death after separation from service is the 
first day of the month in which the veteran's death occurred 
if the claim is received within one year after the date of 
death; otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(c)(2).  The effective date of a 
grant based on a reopened claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  In this case, 
the appellant filed a claim in September 1975 that was denied 
by a rating decision in that same month.  As the evidence 
does not show that the determination was appealed, the RO's 
1975 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Accordingly, pursuant to 38 C.F.R. § 3.400(q) and 
(r), the appellant is not entitled to an effective date 
earlier than the date of a subsequent claim to reopen.  In 
this case, one was not filed until November 2004 and, 
therefore, an earlier effective date cannot be granted on 
that basis.  However, the inquiry does not end there.

The Agent Orange Act of 1991 liberalized the law and created 
a presumption of service connection for veterans exposed to 
certain herbicides who developed diseases after service.  
That presumption was extended to cancer of the lung effective  
June 9, 1994.  See 59 Fed. Reg. 29723-24 (June 9, 1994).

Under the provisions of 38 C.F.R. § 3.816(d)(1), if VA denied 
dependency & indemnity compensation (DIC) for the death in a 
decision issued between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which such prior denial was based or 
the date the death occurred, except as otherwise provided in 
paragraph (d)(3) of this section.  In this case, there is no 
indication that a decision was issued by VA during the 
applicable timeframe.

Pursuant to 38 C.F.R. § 3.816(d)(2), if the class member's 
claim for DIC for the death was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the death occurred 
except as otherwise provided in paragraph (d)(3) of this 
section.  See Nehmer v. United States Department of Veterans 
Affairs, 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  The effective 
date of the regulation which added lung cancer to the list of 
presumptive disabilities is June 9, 1994.  38 C.F.R. § 3.307, 
3.309, 59 Fed. Reg. 29,723 (June 9, 1994).

Another provision, 38 C.F.R. § 3.816(d)(3), states that if 
the class member's claim referred to above was received 
within one year from the date of the veteran's death, the 
effective date of the award shall be the first day of the 
month in which death occurred.  Finally, 38 C.F.R. 
§ 3.816(d)(4) provides that if the requirements of paragraphs 
(d)(1) and (d)(2) are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 and 
3.400.

From the outset the Board notes that the appellant is a 
"Nehmer class member" within the meaning of 38 C.F.R. § 
3.816(b)(1)(ii), and that service connection for cause of 
death has been granted.  However, the appellant's claim for 
service connection for cause of death (filed in November 
2004) was not pending on May 3, 1989, and was not received by 
VA between May 3, 1989, and June 9, 1994 (the effective date 
of the regulation establishing a presumption of service 
connection for lung cancer).  An effective date earlier than 
November 24, 2004, under the provisions of 38 C.F.R. § 
3.816(d)(2) is thus not warranted.  See also 38 C.F.R. § 
3.400(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).  

However, with regard to claims that are granted, as in this 
case, under the provisions of liberalizing laws and VA 
issues, VA regulations provide that if a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. §§ 3.400(p), 3.114(a)(3).  
Although the appellant's claim was received in November 2004, 
more than 10 years after the date of the liberalizing VA 
issue, the provisions of 38 C.F.R. § 3.114(a) must be given 
effect.  See Gold v. Brown, 7 Vet. App. 315, 320 
(1995)(allowing for an effective date of one year prior to 
the date of formal application where appellant met criteria 
of liberalizing law on the effective date of the Act and 
continuously thereafter but did not file a formal application 
for benefits pursuant to the Act until 22 years later).  

In this case the appellant met the criteria for service 
connection for cause of death on the effective date of the 
Act.  Under the provisions of 38 C.F.R. § 3.114(a) an earlier 
effective date of November 24, 2003, which is one year prior 
to the date of the appellant's application, is appropriate.  

In short, the criteria under 38 C.F.R. § 3.816(d)(1) and 
(d)(2) are not met so the provisions of 38 C.F.R. 
§ 3.816(d)(3) are for application.  Upon applying the 
provisions of 38 C.F.R. §§ 3.114 and 3.400, it is clear that 
an earlier effective date than November 24, 2003, cannot be 
granted in this case.  Sabonis, 6 Vet. App. 426, 430.  
Moreover, there is no other statutory or regulatory provision 
that would allow for an effective date earlier than the 
November 24, 2003, date assigned by the RO.  The appellant's 
claim for an effective date earlier than November 24, 2003, 
for service connection for cause of death must therefore be 
denied.

Reasonable doubt has been considered in this matter; however, 
the facts, which are undisputed, do not support a finding in 
the appellant's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In this case the appellant's appeal stems from the initial 
grant of service connection for cause of death.  Courts have 
held that once service connection is granted the claim is 
substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, the facts are 
undisputed and the law is dispositive, so notice in 
compliance with 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 is not warranted.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  


ORDER

An effective date earlier than November 24, 2003, for service 
connection for cause of death is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


